COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ronke Olley and Jeff Olley v. Driftwood Hospitality Mgt II
                            LLC, Manager of Hyatt House Houston/Energy Corridor
                            Texas

Appellate case number:      01-15-00889-CV

Trial court case number:    1057687

Trial court:                County Civil Court at Law No. 3 of Harris County

        On October 16, 2015, appellants, Ronke Olley and Jeff Olley, proceeding pro se,
filed an affidavit of indigence for appellate costs in the trial court with their notice of
appeal from the final judgment in the above-referenced trial court proceeding. See TEX.
R. APP. P. 20.1(a)(2), (c)(1). On November 13, 2015, appellants filed a notice in this
Court that the trial court had signed an order denying the county clerk’s contest to their
affidavit on November 4, 2015. See id. (e)(1), (i)(4), (j)(5). Also on November 13, 2015,
the trial clerk filed an original clerk’s record in this Court with, among other things, the
trial court’s judgment and order, signed on November 4, 2015, denying the county clerk’s
contest to appellants’ affidavit. See id. 20.1(e)(1), (i)(4). An order overruling a contest to
an affidavit of indigence is not subject to appellate review. See id. 20.1(j)(5).
        Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellants are entitled to proceed without advance payment of appellate costs. See TEX.
R. APP. P. at 20.1(f). Because the court reporter filed an information sheet on October
20, 2015, stating that no reporter’s record was taken, and the clerk’s record was already
filed on November 13, 2015, the Clerk of this Court is ORDERED to deem the
appellants indigent and that they are allowed to proceed on appeal without advance
payment of costs for purposes of the appellate filing fee and the clerk’s record fee.
        It is so ORDERED.

Judge’s signature:/s/ Laura C. Higley
                                                       ng for the Court
Date: December 15, 2015